            Case 19-00504-5-JNC                   Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                  Page 1 of 53

Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NORTH CAROLINA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Rich's Food Stores, LLC

2.   All other names debtor       DBA     Hwy 55 Wallace
     used in the last 8 years
                                  DBA     Hwy 55 Fayetteville
     Include any assumed          DBA     Hwy 55 Burgaw
     names, trade names and       DBA     Hwy 55 Castle Hayne
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2361 Willard Road
                                  Wallace, NC 28466
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Pender                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
            Case 19-00504-5-JNC                       Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                       Page 2 of 53
Debtor    Rich's Food Stores, LLC                                                                      Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 7225

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
           Case 19-00504-5-JNC                    Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                      Page 3 of 53
Debtor   Rich's Food Stores, LLC                                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
           Case 19-00504-5-JNC                   Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                     Page 4 of 53
Debtor    Rich's Food Stores, LLC                                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 5, 2019
                                                  MM / DD / YYYY


                             X   /s/ Kenneth Norman Rich                                                  Kenneth Norman Rich
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Member/Manager




18. Signature of attorney    X   /s/ Richard P. Cook                                                       Date February 5, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Richard P. Cook 37614
                                 Printed name

                                 Richard P. Cook. PLLC
                                 Firm name

                                 dba Cape Fear Debt Relief
                                 7036 Wrightsville Avenue, Suite 101
                                 Wilmington, NC 28403
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (910)399-3458                 Email address      CapeFearDebtRelief@gmail.com

                                 37614 NC
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
Case 19-00504-5-JNC   Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21   Page 5 of 53
Case 19-00504-5-JNC   Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21   Page 6 of 53
         Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                           Page 7 of 53




 Fill in this information to identify the case:

 Debtor name         Rich's Food Stores, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          February 5, 2019                        X /s/ Kenneth Norman Rich
                                                                       Signature of individual signing on behalf of debtor

                                                                       Kenneth Norman Rich
                                                                       Printed name

                                                                       Member/Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 19-00504-5-JNC                         Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                     Page 8 of 53



 Fill in this information to identify the case:

 Debtor name         Rich's Food Stores, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $162,421.00
       From 1/01/2019 to Filing Date                                                                        Business Operations
                                                                                                            (through Jan. 31,
                                                                                                   Other    2019)


       For prior year:                                                                             Operating a business                             $2,622,789.73
       From 1/01/2018 to 12/31/2018
                                                                                                   Other    Business Operations


       For year before that:                                                                       Operating a business                             $4,025,654.19
       From 1/01/2017 to 12/31/2017
                                                                                                   Other    Business Operations

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
          Case 19-00504-5-JNC                          Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                     Page 9 of 53
 Debtor       Rich's Food Stores, LLC                                                                   Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               United Community Bank                                       November                           $6,530.05          Secured debt
               Attn: Managing Officer or Agent                             30, 2018                                              Unsecured loan repayments
               125 Highway 515 E                                           December                                              Suppliers or vendors
               Blairsville, GA 30512                                       31, 2018                                              Services
                                                                                                                                 Other Overdraft fees


       3.2.
               Georgia H. Longest                                          November 8,                        $7,800.00          Secured debt
               613-B East Southerland Street                               2018                                                  Unsecured loan repayments
               Wallace, NC 28466                                           December 4,                                           Suppliers or vendors
                                                                           2018                                                  Services
                                                                           December
                                                                           11, 2018                                              Other Rent -- Wallace
                                                                           January 1,                                          location
                                                                           2019
       3.3.
               Houghton Development Inc.                                   November                           $6,932.33          Secured debt
               Attn: Managing Officer or Agent                             21, 2018                                              Unsecured loan repayments
               6425 Motts Village Road                                     December                                              Suppliers or vendors
               Wilmington, NC 28412                                        21, 2018                                              Services
                                                                           January 15,
                                                                           2019                                                  Other Rent -- Castle Hayne
                                                                                                                               location

       3.4.
               The Little Mint, Inc.                                       Weekly                           $32,053.41           Secured debt
               dba Hwy 55 Burgers Shakes & Fries                                                                                 Unsecured loan repayments
               Attn: Managing Officer or Agent                                                                                   Suppliers or vendors
               102 Commercial Avenue                                                                                             Services
               Mount Olive, NC 28365
                                                                                                                                 Other Franchise royalties


       3.5.
               Restaurant Depot, LLC                                       Various                          $14,013.46           Secured debt
               Attn: Managing Officer or Agent                             dates,                                                Unsecured loan repayments
               1524 132nd St                                               beginning
                                                                                                                                 Suppliers or vendors
               College Point, NY 11356                                     November
                                                                                                                                 Services
                                                                           14, 2018
                                                                                                                                 Other


       3.6.
               US Foods Inc.                                               Various                         $122,733.51           Secured debt
               Attn: Managing Officer or Agent                             dates,                                                Unsecured loan repayments
               9399 W. Higgins Road, Suite 500                             beginning
                                                                                                                                 Suppliers or vendors
               Rosemont, IL 60018                                          November 5,
                                                                                                                                 Services
                                                                           2018
                                                                                                                                 Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
        Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                        Page 10 of 53
 Debtor       Rich's Food Stores, LLC                                                                   Case number (if known)



       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Kenneth Rich                                                past 12                          $13,270.80           Expense reimbursements
               2361 Willard Road                                           months
               Wallace, NC 28466
               Manager/Member

       4.2.    Brandon Rich                                                past 12                          $49,000.00           Salary
                                                                           months
               Son of Members

       4.3.    Daniel Rich                                                 past 12                          $49,000.00           Salary
                                                                           months
               Son of Members

       4.4.    Brandon Rich                                                past 12                          $20,563.33           Expense reimbursements
                                                                           months
               Son of Members

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                   Value of property

       Strategic Funding Source, Inc.                            Creditor seized daily credit card                             January 11,                   $4,754.70
       Attn: Managing Officer or Agent                           remittances                                                   12, 13, and 14,
       211 D. Bulifants Blvd., Ste. E                                                                                          2019
       Williamsburg, VA 23188


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Institution Food House, Inc.                      Collection                 Duplin County                                 Pending
               a/k/a Performance                                                                                                          On appeal
               Foodservice Roma - Hickory
                                                                                                                                          Concluded
               v. Rich's Food Stores, LLC
               and Kenneth Rich
               18 CVD 408

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
        Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                        Page 11 of 53
 Debtor      Rich's Food Stores, LLC                                                                        Case number (if known)



           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                       Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss        Value of property
       how the loss occurred                                                                                                                                  lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Damage sustained from Hurricane                           $10,224.48 received to date for Hurricane                  September 13,               Unknown
       Florence                                                  Florence related losses                                    2018

       Burgaw location - food spoilage,                          Three addtional claims are still
       road sign, loss of income                                 outstanding
       Castle Hayne location - food
       spoilage, loss of income,
       equipment
       Wallace location - food spoilage,
       loss of income
       Fayetteville location - food
       spoilage, loss of income


 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                     Page 12 of 53
 Debtor        Rich's Food Stores, LLC                                                                   Case number (if known)



                Who was paid or who received                         If not money, describe any property transferred           Dates           Total amount or
                the transfer?                                                                                                                           value
                Address
       11.1.                                                                                                                   January 11,
                                                                                                                               2019
                                                                                                                               ($2,500.00)
                                                                                                                               January 25,
                                                                                                                               2019
                                                                                                                               ($2,500.00)
                                                                                                                               January 30,
                Richard P. Cook. PLLC                                                                                          2019
                dba Cape Fear Debt Relief                                                                                      ($2,500.00)
                7036 Wrightsville Avenue,                                                                                      February 4,
                Suite 101                                            $7,500.00 - Chapter 11 Attorney Fees                      2019
                Wilmington, NC 28403                                 $1,717.00 - Chapter 11 Filing Fee                         ($1,717.00)           $9,217.00

                Email or website address
                CapeFearDebtRelief@gmail.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None.

       Name of trust or device                                       Describe any property transferred                Dates transfers          Total amount or
                                                                                                                      were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          None.

               Who received transfer?                            Description of property transferred or                  Date transfer         Total amount or
               Address                                           payments received or debts paid in exchange             was made                       value
       13.1 Tiny Frog, Inc.
       .    Attn: Managing Officer or
               Agent
               3252 Hwy 87 S                                                                                             October 31,
               Sanford, NC 27332                                 Sale of Hwy 55 franchise in Dunn, NC                    2017                    $100,000.00

               Relationship to debtor
               none


       13.2 Heather Leigh Management,
       .    Inc.
               Attn: Managing Officer or                         Sale of Hwy 55 franchise in                             September 1,
               Agent                                             Fuquay-Varina, NC                                       2017                    $100,000.00

               Relationship to debtor
               none




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
        Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                     Page 13 of 53
 Debtor      Rich's Food Stores, LLC                                                                    Case number (if known)



               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value
       13.3 Lil Boy, Inc.
       .    Attn: Managing Officer or
               Agent
               4325 South Plank Road
               Sanford, NC 27330                                 Sale of Hwy 55 franchise in Apex, NC                    May 2018                    $140,000.00

               Relationship to debtor
               none


       13.4 Hope Mills Franchise                                 Sale of Hwy 55 franchise in Hope Mills,
       .                                                         NC                                                      October 2018                $150,000.00

               Relationship to debtor
               none


 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                     Page 14 of 53
 Debtor        Rich's Food Stores, LLC                                                                  Case number (if known)




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was            Last balance
              Address                                            account number           instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred
       18.1.    United Community Bank                            XXXX-8401                   Checking                 July 2, 2018                         $0.00
                Attn: Managing Officer or                                                    Savings
                Agent
                                                                                             Money Market
                406 E Main St.
                                                                                             Brokerage
                Wallace, NC 28466
                                                                                             Other

       18.2.    Four Oaks Bank                                   XXXX-1301                   Checking                 January 10, 2018                     $0.00
                Attn: Managing Officer or                                                    Savings
                Agent
                                                                                             Money Market
                PO Box 309
                                                                                             Brokerage
                Four Oaks, NC 27524
                                                                                             Other

       18.3.    Four Oaks Bank                                   XXXX-0501                   Checking                 November 2017                        $0.00
                Attn: Managing Officer or                                                    Savings
                Agent
                                                                                             Money Market
                PO Box 309
                                                                                             Brokerage
                Four Oaks, NC 27524
                                                                                             Other

       18.4.    Four Oaks Bank                                   XXXX-3501                   Checking                 November 2017                        $0.00
                Attn: Managing Officer or                                                    Savings
                Agent
                                                                                             Money Market
                PO Box 309
                                                                                             Brokerage
                Four Oaks, NC 27524
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
        Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                         Page 15 of 53
 Debtor      Rich's Food Stores, LLC                                                                    Case number (if known)



    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Sean C. Knowles
                    Knowles Accounting
                    506 S Norwood Street
                    Wallace, NC 28466
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
        Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                   Page 16 of 53
 Debtor      Rich's Food Stores, LLC                                                                    Case number (if known)




    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Kenneth Norman Rich                            2361 Willard Road                                   Manager/Member                        45%
                                                      Wallace, NC 28466

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Tara C. Rich                                   2361 Willard Road                                   Member                                55%
                                                      Wallace, NC 28466



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
        Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                    Page 17 of 53
 Debtor       Rich's Food Stores, LLC                                                                   Case number (if known)



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1                                                                                                                                Mr. Rich does not
       .                                                                                                                                   receive a salary
                                                                                                                                           from the
               Kenneth Rich                                      $612.86 aggregate paid to One Main                                        business, nor has
               2361 Willard Road                                 Financial, Mariner Financial, and John                                    there been funds
               Wallace, NC 28466                                 Deere Financial behalf of Kenneth Rich                  January 2019      for owner draws.

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         February 5, 2019

 /s/ Kenneth Norman Rich                                                Kenneth Norman Rich
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Member/Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
        Case 19-00504-5-JNC                                       Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                                                   Page 18 of 53
 Fill in this information to identify the case:

 Debtor name            Rich's Food Stores, LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           755,009.44

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           755,009.44


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           763,334.23


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           228,118.85

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           511,863.87


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,503,316.95




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
             Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                            Page 19 of 53


 Fill in this information to identify the case:
 Debtor name Rich's Food Stores, LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF NORTH                                                                                    Check if this is an
                                                CAROLINA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Chase Card                                                      Credit card            Disputed                                                                          $26,392.75
 Attn: Managing
 Officer or Agent
 201 N. Walnut Street
 DE1-1027
 Wilmington, DE
 19801
 Diversified Energy                                              Propane Gas - CH                                                                                           $6,413.06
 Attn: Managing
 Officer or Agent
 17220 US Hwy 421 S
 Dunn, NC 28334
 Diversified Energy                                              Propane Gas -                                                                                              $6,159.10
 Attn: Managing                                                  Wallace
 Officer or Agent
 17220 US Hwy 421 S
 Dunn, NC 28334
 Donald Mong                                                     Loan                   Disputed                                                                          $30,000.00
 133 Marlboro Farms
 Rocky Point, NC
 28457
 DP Properties of NC,                                            Rent - Burgaw                                                                                              $9,555.00
 LLC
 Attn: Managing
 Officer or Agent
 PO Box 1747
 West Chester, PA
 19380
 Georgia H. Longest                                              Rent - Wallace                                                                                           $20,800.00
 613-B East
 Southerland Street
 Wallace, NC 28466




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                            Page 20 of 53


 Debtor    Rich's Food Stores, LLC                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Houghton                                                        Rent - Castle                                                                                              $7,930.59
 Development Inc.                                                Hayne
 Attn: Managing
 Officer or Agent
 6425 Motts Village
 Road
 Wilmington, NC
 28412
 Institution Food                                                Judgment                                                                                               $177,310.61
 House, Inc.
 aka Performance
 Foodservice Roma
 Attn: Managing
 Officer or Agent
 Internal Revenue                                                Withholding taxes                                                                                        $54,640.66
 Service                                                         - third quarter
 Centralized                                                     2018
 Insolvency
 Operations
 PO Box 7346
 Philadelphia, PA
 19101
 Internal Revenue                                                Withholding taxes                                                                                        $40,697.46
 Service                                                         - first quarter 2018
 Centralized
 Insolvency
 Operations
 PO Box 7346
 Philadelphia, PA
 19101
 Internal Revenue                                                Withholding taxes                                                                                        $40,000.00
 Service                                                         - fourth quarter
 Centralized                                                     2018 (estimated)
 Insolvency
 Operations
 PO Box 7346
 Philadelphia, PA
 19101
 Internal Revenue                                                Withholding taxes                                                                                        $40,000.00
 Service                                                         - second quarter
 Centralized                                                     2018 (estimated)
 Insolvency
 Operations
 PO Box 7346
 Philadelphia, PA
 19101
 Kenneth Rich                                                    Loans                                                                                                    $19,500.00
 2361 Willard Road
 Wallace, NC 28466




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                            Page 21 of 53


 Debtor    Rich's Food Stores, LLC                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 MSPark                                                          Advertising                                                                                              $14,516.01
 Attn: Managing
 Officer or Agent
 PO Box 848469
 Dallas, TX 75284
 North Carolina Dept.                                            All property of the                                 $20,973.81               $750,000.00                 $13,334.23
 of Revenue                                                      debtor
 Attn: Bankruptcy
 Unit
 PO Box 1168
 Raleigh, NC 27602
 North Carolina Dept.                                            October 2018                                                                                             $12,968.99
 of Revenue                                                      sales & use taxes
 Attn: Bankruptcy
 Unit
 PO Box 1168
 Raleigh, NC 27602
 North Carolina Dept.                                            November 2018                                                                                            $12,264.84
 of Revenue                                                      sales & use taxes
 Attn: Bankruptcy
 Unit
 PO Box 1168
 Raleigh, NC 27602
 North Carolina Dept.                                            December 2018                                                                                            $11,722.43
 of Revenue                                                      sales & use taxes
 Attn: Bankruptcy
 Unit
 PO Box 1168
 Raleigh, NC 27602
 North Carolina Dept.                                            January 2019                                                                                             $10,000.00
 of Revenue                                                      sales & use taxes
 Attn: Bankruptcy                                                (estimated)
 Unit
 PO Box 1168
 Raleigh, NC 27602
 Strategic Funding                                               Loan                   Disputed                                                                        $168,235.80
 Source, Inc.
 Attn: Managing
 Officer or Agent
 211 D. Bulifants
 Blvd., Ste. E
 Williamsburg, VA
 23188




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
         Case 19-00504-5-JNC                          Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                           Page 22 of 53
 Fill in this information to identify the case:

 Debtor name         Rich's Food Stores, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number
                   United Community Bank - Burgaw
                   location

           3.1.    account balance is negative ($738.00)                    checking                     2101                                             $0.00



                   United Community Bank - Castle Hayne
           3.2.    location                                                 checking                     3601                                       $555.34


                   United Community Bank - Fayetteville
                   location

           3.3.    account balance is negative ($210.90)                    checking                     2801                                             $0.00


                   United Community Bank - Wallace
                   location

           3.4.    account balance is negative ($480.20)                    checking                     5101                                             $0.00



                   United Community Bank - Hope Mills
           3.5.    location                                                 checking                     9101                                     $1,490.96




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
        Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                   Page 23 of 53

 Debtor           Rich's Food Stores, LLC                                                    Case number (If known)
                  Name

                    United Community Bank - Corporate
                    Account

           3.6.     account balance is negative ($1,079.33)                 checking                        1901                        $0.00



                    United Community Bank - Payroll
           3.7.     Account                                                 checking                        2701                  $2,892.71




           3.8.     BB&T                                                    checking                        8615                      $70.43


                    BB&T

           3.9.     account balance is zero                                 checking                        8828                        $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                   $5,009.44
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:          Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:          Office furniture, fixtures, and equipment; and collectibles

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
        Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                         Page 24 of 53

 Debtor         Rich's Food Stores, LLC                                                       Case number (If known)
                Name

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used     Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value         debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Restaurant equipment including:
           Refrigerators, racks, prep tables, knives,
           slicers, cabinets, grinders, fryers, pots, pans,
           dicers, ovens, oven hoods, chairs, tables, food
           processors, mixers, linens, silverware, paper
           products

           Located at Fayetteville store                                                    $0.00    Liquidation                         $20,000.00


           Restaurant equipment including:
           Refrigerators, racks, prep tables, knives,
           slicers, cabinets, grinders, fryers, pots, pans,
           dicers, ovens, oven hoods, chairs, tables, food
           processors, mixers, linens, silverware, paper
           products

           Located at Wallace store                                                         $0.00    Liquidation                         $20,000.00


           Restaurant equipment including:
           Refrigerators, racks, prep tables, knives,
           slicers, cabinets, grinders, fryers, pots, pans,
           dicers, ovens, oven hoods, chairs, tables, food
           processors, mixers, linens, silverware, paper
           products

           Located at Burgaw store                                                          $0.00    Liquidation                         $20,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
        Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                         Page 25 of 53

 Debtor         Rich's Food Stores, LLC                                                       Case number (If known)
                Name

            Restaurant equipment including:
            Refrigerators, racks, prep tables, knives,
            slicers, cabinets, grinders, fryers, pots, pans,
            dicers, ovens, oven hoods, chairs, tables, food
            processors, mixers, linens, silverware, paper
            products

            Located at Castle Hayne store                                                   $0.00    Liquidation                         $20,000.00




 51.        Total of Part 8.                                                                                                         $80,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used     Current value of
                                                                              debtor's interest      for current value         debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
            Hwy 55 Burgers franchise in Fayetteville, NC                                    $0.00    Comparable sale                    $150,000.00


            Hwy 55 Burgers franchise in Wallace, NC                                         $0.00    Comparable sale                    $150,000.00


            Hwy 55 Burgers franchise in Burgaw, NC                                          $0.00    Comparable sale                    $150,000.00


            Hwy 55 Burgers franchise in Castle Hayne, NC                                    $0.00    Comparable sale                    $150,000.00



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
        Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                            Page 26 of 53

 Debtor         Rich's Food Stores, LLC                                                        Case number (If known)
                Name


 66.        Total of Part 10.                                                                                                              $600,000.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                     Current value of
                                                                                                                                     debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
            $75,000 note from Kenneth K. Moore,                               70,000.00 -                                   0.00 =
            approximately $70,000 remaining                           Total face amount      doubtful or uncollectible amount
            owed

            Debtor seller financed one-half of the
            $150,000 purchase price of the Hope
            Mills franchise it sold in October
            2018.                                                                                                                              $70,000.00


            $16,619.01 note from Lil Boy, Inc. &                                    0.00 -                                  0.00 =
            Tami Casey, approximately $10,000                         Total face amount      doubtful or uncollectible amount
            remaining owed                                                                                                                       Unknown



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                                $70,000.00
            Add lines 71 through 77. Copy the total to line 90.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
        Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                  Page 27 of 53

 Debtor         Rich's Food Stores, LLC                                                      Case number (If known)
                Name



 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                        page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
         Case 19-00504-5-JNC                               Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                                Page 28 of 53

 Debtor          Rich's Food Stores, LLC                                                                             Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $5,009.44

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $80,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                $600,000.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $70,000.00

 91. Total. Add lines 80 through 90 for each column                                                            $755,009.44           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $755,009.44




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
        Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                      Page 29 of 53
 Fill in this information to identify the case:

 Debtor name         Rich's Food Stores, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Internal Revenue Service                       Describe debtor's property that is subject to a lien                   $97,023.09              $750,000.00
       Creditor's Name                                All property of the debtor
       Centralized Insolvency
       Operations
       PO Box 7346
       Philadelphia, PA 19101
       Creditor's mailing address                     Describe the lien
                                                      Tax lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       1/1/2018                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Newtek Small Business
 2.2                                                                                                                       $495,773.33               $750,000.00
       Finance, LLC                                   Describe debtor's property that is subject to a lien
       Creditor's Name                                All property of the debtor
       Attn: Managing Officer or
       Agent
       1981 Marcus Ave, Suite 130
       Lake Success, NY 11042
       Creditor's mailing address                     Describe the lien
                                                      UCC
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       September 14, 2016                                Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2306

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         Case 19-00504-5-JNC                          Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                     Page 30 of 53
 Debtor       Rich's Food Stores, LLC                                                                  Case number (if know)
              Name

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



        Newtek Small Business
 2.3                                                                                                                           $149,564.00        $750,000.00
        Finance, LLC                                  Describe debtor's property that is subject to a lien
        Creditor's Name                               All property of the debtor
        Attn: Managing Officer or
        Agent
        1981 Marcus Ave, Suite 130
        Lake Success, NY 11042
        Creditor's mailing address                    Describe the lien
                                                      UCC
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        November 9, 2016                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        7415
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



        North Carolina Dept. of
 2.4                                                                                                                            $20,973.81        $750,000.00
        Revenue                                       Describe debtor's property that is subject to a lien
        Creditor's Name                               All property of the debtor
        Attn: Bankruptcy Unit
        PO Box 1168
        Raleigh, NC 27602
        Creditor's mailing address                    Describe the lien
                                                      Tax lien
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        1/11/2019                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        9M21
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $763,334.23

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.


Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
        Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                     Page 31 of 53
 Debtor       Rich's Food Stores, LLC                                                            Case number (if know)
              Name


 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
         Case 19-00504-5-JNC                          Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                        Page 32 of 53
 Fill in this information to identify the case:

 Debtor name         Rich's Food Stores, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Cumberland County Tax Collector                           Check all that apply.
           Attn: Managing Officer or Agent                              Contingent
           PO Box 449                                                   Unliquidated
           Fayetteville, NC 28302                                       Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     For notice purposes only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Duplin County Tax Collector                               Check all that apply.
           Attn: Managing Officer/Agent                                 Contingent
           PO Box 968                                                   Unliquidated
           Kenansville, NC 28349                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     For notice purposes only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   45734                               Best Case Bankruptcy
        Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                      Page 33 of 53
 Debtor       Rich's Food Stores, LLC                                                                         Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $54,640.66    $54,368.99
          Internal Revenue Service                                   Check all that apply.
          Centralized Insolvency Operations                             Contingent
          PO Box 7346                                                   Unliquidated
          Philadelphia, PA 19101                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding taxes - third quarter 2018
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $40,697.46    $38,893.34
          Internal Revenue Service                                   Check all that apply.
          Centralized Insolvency Operations                             Contingent
          PO Box 7346                                                   Unliquidated
          Philadelphia, PA 19101                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding taxes - first quarter 2018
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $40,000.00    $40,000.00
          Internal Revenue Service                                   Check all that apply.
          Centralized Insolvency Operations                             Contingent
          PO Box 7346                                                   Unliquidated
          Philadelphia, PA 19101                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding taxes - second quarter 2018
                                                                     (estimated)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $40,000.00    $40,000.00
          Internal Revenue Service                                   Check all that apply.
          Centralized Insolvency Operations                             Contingent
          PO Box 7346                                                   Unliquidated
          Philadelphia, PA 19101                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding taxes - fourth quarter 2018
                                                                     (estimated)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
        Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                      Page 34 of 53
 Debtor       Rich's Food Stores, LLC                                                                         Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $0.00    $0.00
          New Hanover County Tax Office                              Check all that apply.
          Attn: Managing Officer or Agent                               Contingent
          PO Box 18000                                                  Unliquidated
          Wilmington, NC 28406                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $5,824.47    $4,143.62
          North Carolina Dept. of Revenue                            Check all that apply.
          Attn: Bankruptcy Unit                                         Contingent
          PO Box 1168                                                   Unliquidated
          Raleigh, NC 27602                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     September 2018 sales & use taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $12,968.99    $12,968.99
          North Carolina Dept. of Revenue                            Check all that apply.
          Attn: Bankruptcy Unit                                         Contingent
          PO Box 1168                                                   Unliquidated
          Raleigh, NC 27602                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     October 2018 sales & use taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $12,264.84    $12,264.84
          North Carolina Dept. of Revenue                            Check all that apply.
          Attn: Bankruptcy Unit                                         Contingent
          PO Box 1168                                                   Unliquidated
          Raleigh, NC 27602                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     November 2018 sales & use taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
          Case 19-00504-5-JNC                         Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                                     Page 35 of 53
 Debtor        Rich's Food Stores, LLC                                                                        Case number (if known)
               Name

 2.11       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                  $11,722.43     $11,722.43
            North Carolina Dept. of Revenue                          Check all that apply.
            Attn: Bankruptcy Unit                                       Contingent
            PO Box 1168                                                 Unliquidated
            Raleigh, NC 27602                                           Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     December 2018 sales & use taxes
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.12       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                  $10,000.00     $10,000.00
            North Carolina Dept. of Revenue                          Check all that apply.
            Attn: Bankruptcy Unit                                       Contingent
            PO Box 1168                                                 Unliquidated
            Raleigh, NC 27602                                           Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     January 2019 sales & use taxes (estimated)
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.13       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                        $0.00    $0.00
            Pender County Tax Assessor                               Check all that apply.
            Attn: Managing Officer/Agent                                Contingent
            PO Box 67                                                   Unliquidated
            Burgaw, NC 28425                                            Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     For notice purposes only
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $26,392.75
           Chase Card
           Attn: Managing Officer or Agent                                             Contingent
           201 N. Walnut Street                                                        Unliquidated
           DE1-1027                                                                    Disputed
           Wilmington, DE 19801
                                                                                   Basis for the claim:     Credit card
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $3,256.11
           Diversified Energy                                                          Contingent
           Attn: Managing Officer or Agent                                             Unliquidated
           17220 US Hwy 421 S                                                          Disputed
           Dunn, NC 28334
                                                                                   Basis for the claim:     Propane Gas - Burgaw
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 4 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
        Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                               Page 36 of 53
 Debtor       Rich's Food Stores, LLC                                                                 Case number (if known)
              Name


 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,413.06
          Diversified Energy                                                    Contingent
          Attn: Managing Officer or Agent                                       Unliquidated
          17220 US Hwy 421 S                                                    Disputed
          Dunn, NC 28334
                                                                             Basis for the claim:    Propane Gas - CH
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,947.86
          Diversified Energy                                                    Contingent
          Attn: Managing Officer or Agent                                       Unliquidated
          17220 US Hwy 421 S                                                    Disputed
          Dunn, NC 28334
                                                                             Basis for the claim:    Propane Gas - HM
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,159.10
          Diversified Energy                                                    Contingent
          Attn: Managing Officer or Agent                                       Unliquidated
          17220 US Hwy 421 S                                                    Disputed
          Dunn, NC 28334
                                                                             Basis for the claim:    Propane Gas - Wallace
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,000.00
          Donald Mong                                                           Contingent
          133 Marlboro Farms                                                    Unliquidated
          Rocky Point, NC 28457
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,555.00
          DP Properties of NC, LLC                                              Contingent
          Attn: Managing Officer or Agent                                       Unliquidated
          PO Box 1747                                                           Disputed
          West Chester, PA 19380
                                                                             Basis for the claim:    Rent - Burgaw
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,300.00
          Fayetteville Retail Investment, LLC
          Attn: Managing Officer or Agent                                       Contingent
          c/o WRS Inc.                                                          Unliquidated
          550 Long Point Road                                                   Disputed
          Mount Pleasant, SC 29464
                                                                             Basis for the claim:    Rent - Fayetteville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Fifth Third Bank                                                      Contingent
          Attn: Managing Officer/Agent                                          Unliquidated
          38 Fountain Square Plaza                                              Disputed
          Cincinnati, OH 45263
                                                                             Basis for the claim:    For notice purposes only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
        Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                               Page 37 of 53
 Debtor       Rich's Food Stores, LLC                                                                 Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,774.98
          FSI Mechanical                                                        Contingent
          Attn: Managing Officer or Agent                                       Unliquidated
          PO Box 61428                                                          Disputed
          Raleigh, NC 27661
                                                                             Basis for the claim:    service - Apex
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,816.86
          FSI Mechanical                                                        Contingent
          Attn: Managing Officer or Agent                                       Unliquidated
          PO Box 61428                                                          Disputed
          Raleigh, NC 27661
                                                                             Basis for the claim:    service - Dunn
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $391.62
          FSI Mechanical                                                        Contingent
          Attn: Managing Officer or Agent                                       Unliquidated
          PO Box 61428                                                          Disputed
          Raleigh, NC 27661
                                                                             Basis for the claim:    service - HM
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,800.00
          Georgia H. Longest                                                    Contingent
          613-B East Southerland Street                                         Unliquidated
          Wallace, NC 28466                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent - Wallace
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,930.59
          Houghton Development Inc.                                             Contingent
          Attn: Managing Officer or Agent                                       Unliquidated
          6425 Motts Village Road                                               Disputed
          Wilmington, NC 28412
                                                                             Basis for the claim:    Rent - Castle Hayne
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $177,310.61
          Institution Food House, Inc.                                          Contingent
          aka Performance Foodservice Roma                                      Unliquidated
          Attn: Managing Officer or Agent                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Judgment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,500.00
          Kenneth Rich                                                          Contingent
          2361 Willard Road                                                     Unliquidated
          Wallace, NC 28466                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loans
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 6 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
        Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                               Page 38 of 53
 Debtor       Rich's Food Stores, LLC                                                                 Case number (if known)
              Name

 3.17      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $14,516.01
           MSPark                                                               Contingent
           Attn: Managing Officer or Agent                                      Unliquidated
           PO Box 848469                                                        Disputed
           Dallas, TX 75284
                                                                             Basis for the claim:    Advertising
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.18      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,436.21
           Pepsi Bottling Ventures                                              Contingent
           Attn: Managing Officer or Agent                                      Unliquidated
           PO Box 75990                                                         Disputed
           Charlotte, NC 28275
                                                                             Basis for the claim:    Food vendor
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.19      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $701.93
           PSNC Energy                                                          Contingent
           Attn: Managing Officer or Agent                                      Unliquidated
           PO Box 100256                                                        Disputed
           Florence, SC 29502
                                                                             Basis for the claim:    Utilities
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.20      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $168,235.80
           Strategic Funding Source, Inc.                                       Contingent
           Attn: Managing Officer or Agent                                      Unliquidated
           211 D. Bulifants Blvd., Ste. E
                                                                                Disputed
           Williamsburg, VA 23188
           Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes

 3.21      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,240.88
           Town of Apex                                                         Contingent
           Attn: Managing Officer or Agent                                      Unliquidated
           PO Box 580398                                                        Disputed
           Charlotte, NC 28258
                                                                             Basis for the claim:    Utilities
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.22      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,508.43
           United Community Bank                                                Contingent
           Attn: Managing Officer or Agent                                      Unliquidated
           406 E Main St.
                                                                                Disputed
           Wallace, NC 28466
           Date(s) debt was incurred
                                                                             Basis for the claim:    Overdrawn checking accounts
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes

 3.23      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,676.07
           Village Company                                                      Contingent
           Attn: Managing Officer or Agent                                      Unliquidated
           PO Box 31827                                                         Disputed
           Raleigh, NC 27622
                                                                             Basis for the claim:    Rent - Hope Mills
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 7 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
        Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                           Page 39 of 53
 Debtor       Rich's Food Stores, LLC                                                              Case number (if known)
              Name

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any
 4.1       The McIntosh Law Firm, PC
           Attn.: Jennifer Ahlers Cone                                                            Line     3.15
           PO Box 2270
                                                                                                         Not listed. Explain
           Davidson, NC 28036

 4.2       Worldpay US, Inc.
           Attn: Managing Officer or Agent                                                        Line     3.20
           201 17th Street, NW
                                                                                                         Not listed. Explain
           Suite 1000
           Atlanta, GA 30363


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.          $                    228,118.85
 5b. Total claims from Part 2                                                                        5b.    +     $                    511,863.87

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.          $                      739,982.72




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 8 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
        Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                             Page 40 of 53
 Fill in this information to identify the case:

 Debtor name         Rich's Food Stores, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   POS Terminals, Receipt
             lease is for and the nature of               Printers, and Cash
             the debtor's interest                        Drawers in the
                                                          Fayetteville location
                  State the term remaining                                           A. and E. Vends, Inc.
                                                                                     Attn: Managing Officer or Agent
             List the contract number of any                                         102 Commercial Avenue
                   government contract                                               Mount Olive, NC 28365


 2.2.        State what the contract or                   Commecial Lease
             lease is for and the nature of               Agreement - ten (10)
             the debtor's interest                        year term
                                                          409 Hwy 117 N,
                                                          Burgaw, NC
                  State the term remaining                Five years                 DP Properties of NC, LLC
                                                                                     Attn: Managing Officer or Agent
             List the contract number of any                                         PO Box 1747
                   government contract                                               West Chester, PA 19380


 2.3.        State what the contract or                   Commecial Lease
             lease is for and the nature of               Agreement - ten (10)
             the debtor's interest                        year term
                                                          Airport Plaza,
                                                          Fayetteville, NC           Fayetteville Retail Investment, LLC
                  State the term remaining                7 years                    Attn: Managing Officer or Agent
                                                                                     c/o WRS Inc.
             List the contract number of any                                         550 Long Point Road
                   government contract                                               Mount Pleasant, SC 29464


 2.4.        State what the contract or                   Commecial Lease
             lease is for and the nature of               Agreement - five (5)
             the debtor's interest                        years under original
                                                          lease then extended ten
                                                          (10) year term
                                                          Stadium Center
                                                          Complex, East              Georgia H. Longest
                                                          Southerland Street,        Attn: Managing Officer or Agent
                                                          Wallace, NC                613-B East Southerland Street
                  State the term remaining                10 years, 10 months        Wallace, NC 28466

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
        Case 19-00504-5-JNC                           Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                       Page 41 of 53
 Debtor 1 Rich's Food Stores, LLC                                                              Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease


             List the contract number of any
                   government contract


 2.5.        State what the contract or                   Commecial Assignment
             lease is for and the nature of               and Assumption of
             the debtor's interest                        Lease Agreement
                                                          6001 & 6101 Castle
                                                          Hayne Road, Castle
                                                          Hayne, NC
                  State the term remaining                Five years                   Houghton Development Inc.
                                                                                       Attn: Managing Officer or Agent
             List the contract number of any                                           6425 Motts Village Road
                   government contract                                                 Wilmington, NC 28412


 2.6.        State what the contract or                   Franchise agreements
             lease is for and the nature of               for Wallace, Castle
             the debtor's interest                        Hayne, Burgaw, and
                                                          Fayetteville locations       The Little Mint, Inc.
                  State the term remaining                                             dba Hwy 55 Burgers Shakes & Fries
                                                                                       Attn: Managing Officer or Agent
             List the contract number of any                                           102 Commercial Avenue
                   government contract                                                 Mount Olive, NC 28365




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
          Case 19-00504-5-JNC                         Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                         Page 42 of 53
 Fill in this information to identify the case:

 Debtor name         Rich's Food Stores, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Kenneth Rich                      2361 Willard Road                                 Institution Food                   D
                                               Wallace, NC 28466                                 House, Inc.                        E/F       3.15
                                                                                                                                    G




    2.2      Kenneth Rich                      2361 Willard Road                                 Strategic Funding                  D
                                               Wallace, NC 28466                                 Source, Inc.                       E/F       3.20
                                                                                                                                    G




    2.3      Kenneth Rich                      2361 Willard Road                                 Newtek Small                       D   2.2
                                               Wallace, NC 28466                                 Business Finance,                  E/F
                                                                                                 LLC
                                                                                                                                    G




    2.4      Kenneth Rich                      2361 Willard Road                                 Newtek Small                       D   2.3
                                               Wallace, NC 28466                                 Business Finance,                  E/F
                                                                                                 LLC
                                                                                                                                    G




    2.5      Tara C. Rich                      2361 Willard Road                                 Newtek Small                       D   2.2
                                               Wallace, NC 28466                                 Business Finance,                  E/F
                                                                                                 LLC
                                                                                                                                    G




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
          Case 19-00504-5-JNC                         Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21               Page 43 of 53

 Debtor       Rich's Food Stores, LLC                                                Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Tara C. Rich                      2361 Willard Road                          Newtek Small                      D   2.3
                                               Wallace, NC 28466                          Business Finance,                 E/F
                                                                                          LLC
                                                                                                                            G




Official Form 206H                                                    Schedule H: Your Codebtors                                   Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
Case 19-00504-5-JNC         Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21            Page 44 of 53



                           UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                 WILMINGTON DIVISION

 IN RE:

 RICH’S FOOD STORES, LLC                                              CASE NO.:
                                                                      CHAPTER 11
       DEBTOR(S)

           DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)


  1.      Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am the
          attorney for the above mentioned debtor and that compensation paid to me within one
          year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
          services rendered or to be rendered on behalf of the debtor in contemplation of or in
          connection with the bankruptcy case is as follows:

          For legal services, I have agreed to accept                          $ Unknown
                                                                   (To be determined by the
                                                                   Court)

          Prior to filing this statement, I have received                     $ 6,234.70


          In addition, I am holding in trust for Attorney’s fees              $ 1,265.30


          Balance Due                                                          $Amount unknown
                                                                   (To be determined by the Court)

  2.      The source of compensation paid to me is:

              [X ] Debtor                         [] Other:

  3.      The source of compensation to be paid to me is:

             [x] Debtor                           [X] Other (specify): Kenneth Rich

  4.      [x] I have not agreed to share the above-disclosed compensation with any other
            person unless they are members and associates of my law firm.

          [ ] I have agreed to share the above-disclosed compensation with a person or persons
              who are not members or associates of my law firm. A copy of the agreement,
              together with a list of the names of the people sharing in the compensation, is
Case 19-00504-5-JNC        Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                Page 45 of 53



              attached.

  5.     In return for the above-disclosed fee, I have agreed to render legal service for all aspects
          of the bankruptcy case, including:

         a)       Analysis of the debtor’s financial situation, and rendering advice and assistance
                  to the debtor in determining whether to file a petition under Title 11, United
                  States Code;

         b)       Preparation and filing of any petition, schedule, statement of affairs, and other
                  documents required by the court;

         c)       Representation of the debtor at the meeting of creditors, confirmation hearing
                  and any adjourned hearings thereof;

         d)       Representation of the debtor in adversary proceedings and other
                  contested bankruptcy matters;

         e)       Additional fees to be approved by the Bankruptcy Court

  6.     By agreement with the debtor, the above disclosed fee does not include the
         following services:

              Not applicable

                                           CERTIFICATION

        I certify that the foregoing is a complete statement of any agreement or agreement for
  payment to me for representation of the debtor in this bankruptcy proceeding.


        Dated: February 5, 2019                         RICHARD P. COOK, PLLC

                                                        /s/ Richard P. Cook
                                                        Richard P. Cook
                                                        Attorney for the Debtor(s)
                                                        N.C. State Bar No. 37614
                                                        7036 Wrightsville Ave, Suite 101
                                                        Wilmington, NC 28403
                                                        Telephone: (910) 399-3458
                                                        Email: Richard@CapeFearDebtRelief.com
     Case 19-00504-5-JNC            Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21         Page 46 of 53



Richard P. Cook, PLLC
7036 Wrightsville Avenue
Suite 101
Wilmington, NC 28403


Invoice submitted to:
Rich's Food Stores LLC
2361 Willard Road
Wallace, NC 28466
Pender



February 5, 2019




            Professional Services

                                                                                         Hrs/Rate      Amount

 12/21/2018 Meeting with Kenneth and Brandon Rich re possible Ch. 11 filing for Rich's      2.50    NO CHARGE
            Food Stores, LLC                                                              300.00/hr

   1/3/2019 Telephone call with Kenneth Rich re banks in Duplin Co. for possible DIP        0.40       120.00
            accounts, documents needed for Ch. 11 filing                                  300.00/hr

   1/8/2019 Meeting with Kenneth Rich re documents needed for Ch. 11 filing, issues         1.00       300.00
            with overdrafts                                                               300.00/hr

  1/11/2019 Telephone call with Kenneth Rich re Strategic Funding attempts to garnish       0.10        30.00
            accounts                                                                      300.00/hr

  1/16/2019 Telephone call with Kenneth Rich re NC DOR payments/taxes owed                  0.20        60.00
                                                                                          300.00/hr

  1/18/2019 Review, scan, and organize file                                                 0.70        70.00
                                                                                          100.00/hr

  1/21/2019 Preparation of Schedules                                                        2.80       280.00
                                                                                          100.00/hr

  1/22/2019 Telephone call with Kenneth Rich re lease agreements, garnishment by            0.30        90.00
            Strategic Funding                                                             300.00/hr

  1/23/2019 Continuing prep of schedules, meeting with Mr. Rich                             1.20       120.00
                                                                                          100.00/hr
     Case 19-00504-5-JNC            Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21            Page 47 of 53



Rich's Food Stores LLC                                                                                   Page       2


                                                                                            Hrs/Rate        Amount

  1/24/2019 Review new documents; petition prep; meeting with Richard Cook;                    1.30         130.00
            preparation of list of documents needed; email to Mr. Rich; notations to file    100.00/hr
            re. same

  1/26/2019 Legal research re avoidance of overdraft fees as fraudulent obligation             2.00         600.00
                                                                                             300.00/hr

  1/27/2019 Cont'd legal research, avoidance of overdraft fees                                 1.50         450.00
                                                                                             300.00/hr

  1/31/2019 Review emails and documents, petition prep                                         0.80             80.00
                                                                                             100.00/hr

   2/1/2019 Preparation of Ch. 11 schedules and statements, review of emails/file;             2.40         240.00
            notations to file                                                                100.00/hr

             Telephone call with Kenneth Rich re value of restaurant equipment,                0.20             60.00
             payments to creditors                                                           300.00/hr

   2/2/2019 Preparation of Chapter 11 schedules and statements, review of file, email to       5.20       1,560.00
            Kenneth Rich re documents needed (3.8), cont'd legal research avoidance of       300.00/hr
            overdrafts (1.6)

   2/3/2019 Telephone call with Kenneth Rich re documents needed                               0.20             60.00
                                                                                             300.00/hr

   2/4/2019 Preparation of Ch. 11 schedules and statements, review of emails and               5.70       1,710.00
            related documents from Kenneth Rich, preparation of application to employ        300.00/hr
            RPC, PLLC, preparation of emergency motion to use cash collateral,
            meeting with Kenneth and Brandon Rich to review schedules and statements
            and discuss Ch. 11 post-filing procedures

   2/5/2019 Telephone call with Kenneth Rich re bank balances, NC DOR and filing of            0.90         270.00
            Ch. 11 petition (.1), finalizing of schedules and statements, cont'd             300.00/hr
            preparation of motion for auth to use cash collateral (.8)

             For professional services rendered                                               29.40      $6,230.00

             Additional Charges :

  1/23/2019 Copying cost - Fayetteville Lease (47 pages, $.10 per page)                                          4.70

             Total additional charges                                                                           $4.70


             Total amount of this bill                                                                   $6,234.70
     Case 19-00504-5-JNC   Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21   Page 48 of 53



Rich's Food Stores LLC                                                               Page   3



                                     Timekeeper Summary
Name                                                                Hours     Rate      Amount
Richard P. Cook                                                     17.70   300.00   $5,310.00
Richard P. Cook                                                      2.50     0.00       $0.00
Ruth Green                                                           9.20   100.00     $920.00
         Case 19-00504-5-JNC                          Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                      Page 49 of 53




                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re      Rich's Food Stores, LLC                                                                       Case No.
                                                                                     Debtor(s)            Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Member/Manager of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       February 5, 2019                                             /s/ Kenneth Norman Rich
                                                                          Kenneth Norman Rich/Member/Manager
                                                                          Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 19-00504-5-JNC       Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21     Page 50 of 53


    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




A. and E. Vends, Inc.                   FSI Mechanical                      Newtek Small Business Finance, L
Attn: Managing Officer or Agent         Attn: Managing Officer or Agent     Attn: Managing Officer or Agent
102 Commercial Avenue                   PO Box 61428                        1981 Marcus Ave, Suite 130
Mount Olive, NC 28365                   Raleigh, NC 27661                   Lake Success, NY 11042



Chase Card                              Georgia H. Longest                  North Carolina Dept. of Revenue
Attn: Managing Officer or Agent         613-B East Southerland Street       Attn: Bankruptcy Unit
201 N. Walnut Street                    Wallace, NC 28466                   PO Box 1168
DE1-1027                                                                    Raleigh, NC 27602
Wilmington, DE 19801

Cumberland County Tax Collector         Georgia H. Longest                  Pender County Tax Assessor
Attn: Managing Officer or Agent         Attn: Managing Officer or Agent     Attn: Managing Officer/Agent
PO Box 449                              613-B East Southerland Street       PO Box 67
Fayetteville, NC 28302                  Wallace, NC 28466                   Burgaw, NC 28425



Diversified Energy                      Houghton Development Inc.           Pepsi Bottling Ventures
Attn: Managing Officer or Agent         Attn: Managing Officer or Agent     Attn: Managing Officer or Agent
17220 US Hwy 421 S                      6425 Motts Village Road             PO Box 75990
Dunn, NC 28334                          Wilmington, NC 28412                Charlotte, NC 28275



Donald Mong                             Institution Food House, Inc.        PSNC Energy
133 Marlboro Farms                      aka Performance Foodservice Roma    Attn: Managing Officer or Agent
Rocky Point, NC 28457                   Attn: Managing Officer or Agent     PO Box 100256
                                                                            Florence, SC 29502



DP Properties of NC, LLC                Internal Revenue Service            Strategic Funding Source, Inc.
Attn: Managing Officer or Agent         Centralized Insolvency Operations   Attn: Managing Officer or Agent
PO Box 1747                             PO Box 7346                         211 D. Bulifants Blvd., Ste. E
West Chester, PA 19380                  Philadelphia, PA 19101              Williamsburg, VA 23188



Duplin County Tax Collector             Kenneth Rich                        Tara C. Rich
Attn: Managing Officer/Agent            2361 Willard Road                   2361 Willard Road
PO Box 968                              Wallace, NC 28466                   Wallace, NC 28466
Kenansville, NC 28349



Fayetteville Retail Investment, LLC     MSPark                              The Little Mint, Inc.
Attn: Managing Officer or Agent         Attn: Managing Officer or Agent     dba Hwy 55 Burgers Shakes & Frie
c/o WRS Inc.                            PO Box 848469                       Attn: Managing Officer or Agent
550 Long Point Road                     Dallas, TX 75284                    102 Commercial Avenue
Mount Pleasant, SC 29464                                                    Mount Olive, NC 28365

Fifth Third Bank                        New Hanover County Tax Office       The McIntosh Law Firm, PC
Attn: Managing Officer/Agent            Attn: Managing Officer or Agent     Attn.: Jennifer Ahlers Cone
38 Fountain Square Plaza                PO Box 18000                        PO Box 2270
Cincinnati, OH 45263                    Wilmington, NC 28406                Davidson, NC 28036
     Case 19-00504-5-JNC          Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21   Page 51 of 53




Town of Apex
Attn: Managing Officer or Agent
PO Box 580398
Charlotte, NC 28258



United Community Bank
Attn: Managing Officer or Agent
406 E Main St.
Wallace, NC 28466



Village Company
Attn: Managing Officer or Agent
PO Box 31827
Raleigh, NC 27622



Worldpay US, Inc.
Attn: Managing Officer or Agent
201 17th Street, NW
Suite 1000
Atlanta, GA 30363
         Case 19-00504-5-JNC                          Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                                       Page 52 of 53

                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re      Rich's Food Stores, LLC                                                                                   Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                               Security Class Number of Securities                       Kind of Interest
 business of holder
 Kenneth Norman Rich                                                                  45%                                        Manager/Member
 2361 Willard Road
 Wallace, NC 28466

 Tara C. Rich                                                                         55%                                        Member
 2361 Willard Road
 Wallace, NC 28466


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Member/Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date February 5, 2019                                                         Signature /s/ Kenneth Norman Rich
                                                                                            Kenneth Norman Rich

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case 19-00504-5-JNC                          Doc 1 Filed 02/05/19 Entered 02/05/19 11:16:21                          Page 53 of 53




                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re      Rich's Food Stores, LLC                                                                           Case No.
                                                                                    Debtor(s)                 Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Rich's Food Stores, LLC in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 February 5, 2019                                                       /s/ Richard P. Cook
 Date                                                                   Richard P. Cook 37614
                                                                        Signature of Attorney or Litigant
                                                                        Counsel for Rich's Food Stores, LLC
                                                                        Richard P. Cook. PLLC
                                                                        dba Cape Fear Debt Relief
                                                                        7036 Wrightsville Avenue, Suite 101
                                                                        Wilmington, NC 28403
                                                                        (910)399-3458 Fax:(877) 836-6822
                                                                        CapeFearDebtRelief@gmail.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
